UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
THE PEOPLE OF THE STATE OF NEW YORK, by
BARBARA D. UNDERWOOD, Attorney General of CIVIL ACTION NO.:
the State of New York, 18-CV-09812-AJN
Plaintiff(s),
-against-
DEBT RESOLVE, INC, et. al.
Defendant(s).
x

 

DEFENDANT DEBT RESOLVE, INC.’S, BRUCE BELLMARE’S AND
STANLEY E. FREIMUTH’S MOTION TO DISMISS THE SECOND AMENDED
COMPLAINT

PLEASE TAKE NOTICE, that upon the annexed Memorandum of Law, the Declaration
of Eric T. Krejci, and upon all the pleadings and proceedings had herein, Defendants Debt Resolve,
Inc., Bruce Bellmare and Stanley E. Freimuth, by and through the undersigned counsel, move this
Court before the Honorable Alison J. Nathan, United States District Judge, for an Order pursuant
to Rule 12(b)(6) of the Federal Rules of Civil Procedure dismissing the Second Amended
Complaint filed by The People of The State of New York, by Barbara D. Underwood, Attorney
General of the State of New York for failing to state a claim upon which relief can be granted
against Defendants Debt Resolve, Inc., Bruce Bellmare and Stanley E. Freimuth, and for such

other relief as the Court deems just and proper.

Dated: New York, New York
January 25, 2019

CLAUSEN MILLER P.C. _

 

  

465565.1
465565.1

Carl M. Perri, Esq.

Attorneys for Defendants

Debt Resolve, Inc., Bruce Bellmare and
Stanley E. Freimuth

28 Liberty Street, 39" Floor

New York, New York 10005
212.805.3900
CERTIFICATE OF SERVICE

I certify that all counsel of record is being served on January 25, 2019 with a copy of this
document via the Court’s CM/ECF system.

/s/_ Eric T. Krejci
Eric T. Krejci

465565.1
